Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States:
That the items marked “A” and checked JHG (Import Spec’s Initials) by Import Specialist James H. Gilbert (Import Spec’s Name) on the invoices covered by the protests enumerated above, and assessed with duty at 35 per centum ad valorem under paragraph 1513, Tariff Act of 1930, and claimed dutiable at 10y2 Per centum ad valorem as *194machines, finished or unfinished, not specially provided for: other, as provided for under paragraph 372, as modified by T.D. 55615, consist of figures of drunkards standing on pedestals, leaning against a light post which:
(a) are not chiefly used for the amusement of children ;
(b) are novelty items designed for use as adult or bar items;
(c) contain movable parts and utilizes, applies, or modifies force;
(d) are manufactured articles composed in chief value of metal; and
(e) are not specially provided for in the Tariff Act of 1930, as modified.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A” as aforesaid.
This stipulated statement of the fact is sufficient to remove the present merchandise from the classification determined by the defendant and to establish the proper classification, as claimed by the plaintiff, to be under paragraph 372, Tariff Act of 1930, as modified by T.D. 55615, as machines, finished or unfinished, not specially provided for, dutiable at the rate of 10% percent ad valorem.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.